DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/23/2021 is acknowledged.

Claims 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 depends from claim 7 and recites that the nanocellulose comprises cellulose nanofiber.  
These appear to be identical claim scopes both including the open language of comprising rather than consisting, meaning that the claim 8 does not narrow the claim from which it depends, claim 7, and a rejection under 35 U.S.C. 112(d) is appropriate.
If there is a patentable distinction between the scope of nanocellulose and the scope of cellulose nanofiber, please show where in Applicant’s specification or the prior art references where that distinction differentiates the claimed subject matter.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Where there is no patentable distinction between nanocellulose and cellulose nanofiber, Examiner recommends cancelling claim 8.  
Where there is a supported difference, Examiner recommends putting forth in the Remarks that difference and/or potentially amendment into the claimed subject matter to include that differentiation where there is proper support in the specification for such amendment.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 2015/0360418).

Regarding claim 1, Shah discloses: a resin composition (see composition throughout using carbon nanostructures), comprising:
An active energy ray-curable compound (see solidifiable matrix of [0043]) and a nanofiber (see branched nanotubes of [0010], [0044]-[0055]),
Including a branch-structured nanofiber at a percentage of 5% or more on a number basis relative to a total of the nanofiber (Examiner has interpreted that 100 % of the fiber is branched - which can anticipate the claimed genus of greater than 5% branching fraction).  
See MPEP 2144.05 regarding the obviousness/anticipation of similar/overlapping ranges, amounts and proportions.

Regarding claim 2, Shah [0036] indicates that the carbon nanotubes are branched.  Examiner has interpreted that all (100%) of the carbon nanotubes are branched which reads on the claimed range of greater than 5% are branched, as a species that anticipates the claimed genus.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0360418).

	Regarding claim 3, Shah discloses: wherein the carbon nanotubes have an average fiber size of about 1nm-35 microns (size is interpreted as any if radius/diameter/length/circumference or any broadest reasonable interpretation of a measurement of the size of the fibers - See [0039] which discloses that the first dimension is 
	To alter the size of the fiber length would have been a change in size/dimension of a component.  See MPEP 2144.04(IV)(A) regarding the obviousness of changes in size or dimension of a component.
To select a diameter/size for the carbon nanotubes in the range of 2-100 nm would have been the selection of a known, suitable design for its intended uses, which was desirable in Shah.  See MPEP 2144.07 regarding the obviousness of an art-recognized suitability for an intended purpose.
	The mechanical properties of the fibers were known to correspond to their length (see [0102]), therefore, without a showing of unexpected results, the particular fiber length cannot be considered critical as it would have been considered a result-effective-variable of routine experimentation to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.05(II) regarding the obviousness of optimization within prior art conditions thorough routine experimentation.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the size of the fibers of Shah to optimize the mechanical strength as a function of fiber size as a result-effective-variable of routine experimentation to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the fiber mechanical strength, which was desirable in Shah, and was an art-recognized variable for modification by one of ordinary skill in the art before the effective filing date.
	Where the cited prior art reference is directed to a narrower range than the disclosed range of Shah, Applicant may demonstrate unobvious differences/results and/or secondary considerations between the claimed subject matter and the disclosed subject matter to overcome the applied rejection.

4, Shah discloses: wherein the second dimension (length) is between .2 microns to 100 microns (see [0039] which discloses a second dimension/length from 1-750 microns – this is an overlapping range which renders obvious the claimed range).
	See MPEP 2144.07 regarding the obviousness of overlapping ranges.
	To alter the size of the fiber length would have been a change in size/dimension of a component.  See MPEP 2144.04(IV)(A) regarding the obviousness of changes in size or dimension of a component.
	To select among the various art-recognized dimensions for a carbon nanotube in the composition of Shah would have been the selection of a suitable design for its intended use and optimized the structural integrity and quality of the printed object ([0032]), which was desirable in Shah.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the size of the fiber of Shah to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved quality and integrity of the printed object, which was desirable in Shah.

	Regarding claim 5, Shah discloses a diameter of the fiber from 1-500 nm diameter ([0039]) and a length from 1-750 microns length (Id.).  
This necessarily specifies an aspect ratio of 1000 when the diameter is 1 nm and the length is 1 micron, and an aspect ratio of 750000 nm/500 nm = 1500.  The aspect ratio of Shah is recognized as a variable for modification (see [0103]).
Therefore, the entire range of aspect ratios implied by the ranges of Shah is from 1-1500; which is an overlapping range to the claimed range that renders the claimed range obvious to one of ordinary skill in the art before the effective filing date.  
See MPEP 2144.07 regarding the obviousness of similar and overlapping ranges.

To select among the various art-recognized dimensions for a carbon nanotube in the composition of Shah would have been the selection of a suitable design for its intended use and optimized the structural integrity and quality of the printed object ([0032]), which was desirable in Shah.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the size of the fiber of Shah to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved quality and integrity of the printed object, which was desirable in Shah.

	Regarding claim 6, Shah discloses: wherein the carbon nanofibers are less than 30 % of the total composition by mass (see [0044]), this is an overlapping range that renders the claimed range (0.05-90 % wt.) prima facie obvious to one of ordinary skill in the art before the effective filing date.
See MPEP 2144.07 regarding the obviousness of similar and overlapping ranges.
To select among the various ranges of the mass fraction of the carbon nanofibers in the Shah reference would have been the result of routine experimentation to one of ordinary skill in the art before the effective filing date.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  
Although Shah does not explicitly teach the same concentration range of the mass of carbon fibers, it would have been obvious to someone of ordinary skill in the art at the time the 
To select among the various art-recognized mass/weight fractions/percentages and/or concentrations for a carbon nanotube in the composition of Shah would have been the selection of a suitable design for its intended use and optimized the structural integrity and quality of the printed object ([0032]), which was desirable in Shah.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mass fraction of carbon nanotubes relative to the total mass of the composition of Shah to arrive at the claimed invention before the effective filing date because doing so was the optimization of an art-recognized result-effective-variable and had the benefit that it enhanced the structural integrity and quality of the printed object, which was desirable in Shah.

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0360418) and further in view of Guillemette (US 2016/0136887).

Regarding claim 7, Shah does not disclose: wherein the nanofiber comprises nano-cellulose.
In the same field of endeavor of curable resin compositions with nanofibers (see title, abs, [0065]), Guillemette discloses: a curable resin composition with nano-cellulose (Id.).
Addition of the nano-cellulose of Guillemette to the carbon fiber resin nanofiber composition of Shah had the benefit that it aligned the fibers to create anisotropic strength ([0246]), which was desirable in Shah.


Regarding claim 8, the combination Shah/Guillemette discloses: wherein the nanocellulose comprises cellulose nanofiber (Examiner has interpreted that the nanocellulose of [0065] reads on cellulose nanofibers).  

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2015/0360418) and further in view of Guillemette (US 2016/0136887) and Brown (US 2008/0297878).

Regarding claim 9, the combination Shah/Guillemette does not disclose: wherein the nanocellulose comprises a cellulose nanocrystal.
In the same field of endeavor of carbon fiber compositions (see title, abs, [0020]), Brown discloses: a cellulosic/cellulose nanocrystal (see [0020]) for combinations with carbon nanotubes/carbon fibers.
To add the cellulose nanocrystal of Brown to the composition of Shah had the benefit that it improved the mechanical strength and surface to volume ratio of the cured composition (see [0061]), which was desirable in Shah.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cellulose nanocrystal of Brown to the resin composition of Shah to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved mechanical strength and surface to volume ratio of the cured composition, which was desirable in Shah.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743